Title: To Benjamin Franklin from Benjamin Franklin Bache, 19 June 1780
From: Bache, Benjamin Franklin
To: Franklin, Benjamin


Mon cher grand papa
Genève ce 19 juin 1780
J’avois promis de vous envoyer dans ma première lettre une pièce de dessin, mais ce sera pour une autre fois, m’empressant de vous écrire aujourdui pour vous apprendre que j’ai remporté le prix pour avoir mieux traduit un morceau de latin en françois que les autres écoliers; ce prix se donne publiquement dans léglise cathédrale et par le premier magistrat. Mr De Marignac, à qui cela a fait un grand plaisir, vous prie d’agréer ses felicitations, et son respect; Je sens trop, mon cher grand papa, toutes les obligations, que je vous ai, pour ne pas faire tous mes efforts pour vous contenter; Jéspére que vous vous portès bien, ma santé est très bonne, grace à dieu. J’aimerois beaucoup que mon frère vint à Genève, de même que les fils de monsieur Adams; outre le plaisir, que j’aurais, à faire mes etudes avec eux nous pourrions souvent parler en anglois; je languis beaucoup de les voir; J’écrirai au premier jour à mon papa et à ma mama; faites mes compliments, s’il vous plait, à mon cousin et à cockran.
Jai l’honneur d’être avec un profond respect Mon cher bon papa, Vôtre tres humble, et obeissant, petit fils,
B. Franklin B.
   
      Comme c’est l’ordinaire de donner un gouté, je vous prie dites moi le plus vite que vous pourrés ou plutôt priés cockran de m’écrire, si vous voulès que j’en donne un.
      Madame cramer, qui a toujours beaucoup de bontès pour moi, a reçu la lettre que vous lui avès envoyée et vous repondra ces jours ci, elle vous assure bien de ses respects.
   
